Citation Nr: 0121855	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  98-08 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of shell 
fragment or gunshot wounds of the left shoulder and arm.

3.  Entitlement to service connection for residuals of shell 
fragment or gunshot wounds of the head and neck.

4.  Entitlement to service connection for residuals of shell 
fragment or gunshot wounds of the groin.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to 
September 1972.

This appeal arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Initially, the Board notes the veteran canceled his February 
22, 1999, Central Office hearing.  A February 1999 Informal 
Hearing Presentation by the veteran's representative 
indicates the veteran withdrew his request for a Central 
Office hearing and requested his representative make an 
Informal Hearing Presentation to the Board.  The Board 
accordingly finds that the veteran has withdrawn his request 
for a personal hearing.  38 C.F.R. § 20.704 (2000).

In a February 1999 Informal Hearing Presentation the 
veteran's representative requested that he be considered for 
a permanent and total disability rating for pension purposes.  
In January 2000 the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, which the 
RO, as noted in an April 2000 letter, apparently interpreted 
as a request for service connection for certain disabilities, 
which issues were then already on appeal to the United States 
Court of Appeals for Veterans Claims.  In a September 2000 
letter to the RO, the veteran's attorney requested that the 
RO "accept this correspondence as an informal claim for non-
serviced [sic] connected pension benefits on behalf of [the 
veteran]."  As it does not appear that a claim for 
entitlement to a permanent and total disability rating for 
pension purposes has been developed and adjudicated by the 
RO, this issue, therefore, is referred to the RO for 
appropriate action.



REMAND

In a decision entered in October 1999, the Board denied the 
issues noted above.  The veteran then appealed the denied 
issues to the U.S. Court of Appeals for Veterans Claims 
(Court).  Subsequent to that appeal, the veteran, through his 
attorney, filed a Motion for Reconsideration, which was 
received at the Board in November 1999.  In May 2000 the 
veteran, through his attorney, requested that the motion be 
withdrawn.  The Board acknowledged the withdrawal by letter 
dated in June 2000.  After filing the record on appeal, the 
Secretary of VA, on November 21, 2000, filed a motion to 
vacate the Board decision and remand the matters for 
readjudication in light of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  In November 2000 the veteran, through his attorney, 
filed a response opposing the Secretary's motion.  Because 
the veteran's response neither asserted any argument nor 
identified any error that would entitle him to a remedy 
greater than that proposed by the Secretary, the Court, by an 
Order dated December 22, 2000, granted the Secretary's 
motion, vacated the October 1999 Board decision, and remanded 
the decision to the Board for compliance with its Order.  The 
case has subsequently been returned to the Board.

As noted in the Secretary's motion, during the pendency of 
this claim the VCAA was enacted.  That legislative enactment 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  As part of the assistance provided under subsection (a), 
VA must reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies to VA and authorizes VA to obtain.  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Accordingly, the provisions of the 
VCAA apply to the development and adjudication of the 
veteran's claims.

The VCAA provides, in pertinent part, that if VA, after 
making reasonable efforts to obtain relevant records, is 
unable to obtain all of the records sought, VA must notify 
the claimant that VA is unable to obtain records with respect 
to the claim.  See VCAA, Pub. L. No. 106-475, § 3(a), (to be 
codified at 38 U.S.C.A. § 5103A(b)(2)).  Such notification 
shall identify the records VA is unable to obtain; briefly 
explain the efforts that VA made to obtain those records; and 
describe any further action to be taken by VA with respect to 
the claim.  See VCAA, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C.A. § 5103A(b)(2)(A)(B) (C)).  Whenever 
VA attempts to obtain records from a Federal department or 
agency under this subsection or subsection (c), the efforts 
to obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  See VCAA, Pub. L. No. 106-475, § 3(a), (to 
be codified at 38 U.S.C.A. § 5103A(b)(3)).  In the case of a 
claim for disability compensation, the assistance provided by 
VA under sub-section (b) shall include obtaining the 
following records if relevant to the claim: records of 
relevant medical treatment or examination of the claimant at 
VA health-care facilities or at the expense of VA, if the 
claimant furnishes information sufficient to locate those 
records; any other relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C.A. § 5103A), also provides that, in the case of a 
claim for disability compensation, the assistance provided 
the veteran shall include providing a medical examination or 
obtaining a medical opinion when such opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1).  
That section further provides that VA shall treat an 
examination or opinion as being necessary to make a decision 
on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the veteran) contains competent 
evidence the veteran has a current disability or persistent 
or recurrent symptoms of disability, and indicates that the 
disability or symptoms may be associated with the veteran's 
active duty service, but does not contain sufficient medical 
evidence to make a decision on the claim.  (to be codified at 
38 U.S.C.A. § 5103A(d)(2)(A),(B),(C)).

Accordingly, the veteran's claims must be remanded in order 
to comply with the provisions of the VCAA.  The veteran, in a 
stressor statement received in December 1997, has contended 
that he was treated at the "210th Hospital" while in 
Vietnam.  He has also identified disciplinary proceedings in 
both Vietnam and at Fort Devens, Massachusetts, which records 
are not in the claims file.  In this regard the RO, if 
necessary, should obtain from the veteran the specific facts, 
including at least the month, year and facility or unit, as 
to his contention that his service medical records are 
incomplete.  His attorney has also contended, in May 2001 
letter, that the veteran was treated at the Fort Devens VA 
Medical Center (VAMC), that this facility is no longer in 
existence, and that his records from this facility have not 
been obtained.  The Board also notes that the veteran's 
statements as to his units in Vietnam and his claimed 
stressors are vague and sometimes unintelligible, and do not 
specifically and clearly name dates, places and events.  It 
is also not clear what the veteran's military occupation 
specialties and duties were during his two tours of duty in 
Vietnam.  His DD 214 contains notations that he served in the 
Republic of Vietnam from February 8, 1968, to February 19, 
1968, and from September 8, 1969, to September 8, 1970.  His 
MOS (Military Occupation Specialty) is shown to be 
Communications Chief, which was indicated to be equivalent to 
a Traffic Manager in civilian life.  The Board notes that 
this MOS does not indicate that the veteran engaged in 
combat.  Mere presence in a war zone does not alone make one 
a veteran of combat with the enemy.  See Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1991), recon. denied 1 Vet. App. 406 
(1991).  Thus, the RO ensure that all the veteran's service 
medical records, personnel records (including all 
disciplinary actions), and VA treatment records are complete.  
The RO should also request a statement from the veteran which 
clearly, succinctly and legibly notes the exact units to 
which he was attached during both his tours of duty in 
Vietnam, his exact MOS during both tours of duty, the 
specific stressors, with names, dates and places, which he 
contends caused PTSD, and his exact duties during each tour 
of duty.  [I]ndividuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of evidence necessary to establish allowance of benefits.  
See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  See 
also 38 C.F.R.                § 3.158(a).  When, during the 
course of review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9.

The veteran's attorney, subsequent to the 90 day period 
provided by the Board's March 20, 2001, letter to submit 
additional evidence or argument, has submitted "recently 
received" evidence, which appears to be Operational Reports 
and Daily Staff Journals obtained from the U. S. Armed 
Service Center for Research of Unit Records (USASCRUR).  No 
cover letter from that agency, however, was submitted.  The 
attorney has highlighted in yellow portions of these records, 
which he contends "corroborate [the veteran's] assertions of 
encountering enemy fire and mortar attacks involving his army 
battalion."  (Italics added.)  A supplemental statement of 
the case (SSOC) will be furnished to the appellant and his or 
her representative, if any, when additional pertinent 
evidence is received after a statement of the case (SOC) or 
the most recent SSOC has been issued.  38 C.F.R. § 19.31.  
Any pertinent evidence submitted by the appellant or 
representative which has not been considered in an SOC or 
SSOC must be referred to the RO for review and preparation of 
an SSOC unless this procedural right is waived, in writing, 
by the appellant or representative or unless the Board 
determines that the benefit to which the evidence relates may 
be allowed on appeal without such referral.  38 C.F.R. 
§ 20.1304(c).  Inasmuch as additional evidence was submitted 
after the last SSOC, has not been considered by the RO, and a 
written waiver was not provided with the evidence, the Board 
determines that a remand in accordance with 38 C.F.R. 
§§ 19.9, 19.31, 19.37, and 20.1304(c) is warranted.

The Board also notes that, by regulatory amendment effective 
March 7, 1997, substantive changes were made to the 
adjudication criteria concerning the type of evidence 
required to establish service connection for PTSD, as set 
forth in 38 C.F.R. § 3.304(f).  See 61 Fed. Reg. Vol. 64, No. 
117, 32807-32808 (1999).  Again, where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas, supra.  That section now provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).  The diagnosis of 
PTSD must comply with the criteria set forth in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM).  See generally Cohen v. Brown, 10 
Vet. App. 128 (1997).

The Court has essentially held that the revised § 3.304(f) is 
more favorable to the veteran than the former regulation.  
See generally Cohen, supra; Harth v. West, 14 Vet. App. 1 
(2000).  The United States Court of Appeals for the Federal 
Circuit has held that VA, in adjudicating a PTSD claim under 
Karnas, "should determine which version is more favorable to 
[the veteran] and apply that version."  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000).  Accordingly, upon remand, 
the RO must make a determination of which version of 
§ 3.304(f) is more favorable to the veteran and apply that 
version in adjudicating his claim for service connection for 
PTSD.  The RO also must make a factual determination as to 
whether the veteran engaged in combat with the enemy in 
Vietnam.  See 38 U.S.C.A. § 1154(b); Cohen (Douglas), 10 Vet. 
App. at 145-46; Harth, 14 Vet. App. at 6; VAOPGCPREC 12-99 
(Oct. 18, 1999); also see generally Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should thoroughly review the 
claims file and determine whether all 
possible alternative searches for the 
veteran's claimed missing service medical 
records, including those from the 210th 
Hospital, have been undertaken.  If the 
veteran must be contacted to obtain any 
of this information, that development 
should be undertaken.  Any appropriate 
alternative searches not heretofore 
undertaken should be accomplished.  This 
process, and its results, should be 
adequately documented in the claims file.

2.  The RO should also obtain any 
treatment records for the veteran from 
the Fort Devens "VAMC", if that 
facility ever existed.  If it is found 
that this was only a military base, the 
RO should contact the Fort Devens 
military hospital, if applicable, and 
request the veteran's treatment records.  
If no records are obtained from any 
facility, the reason therefore should be 
adequately noted in the claims file.  In 
that regard, the RO should also insure 
that all applicable provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, regarding the duty 
to assist in obtaining the veteran's 
records, have been followed.

3.  The RO should also insure that the 
pertinent portions of the veteran's 
personnel record, including disciplinary 
actions in Massachusetts and Vietnam, his 
unit assignments and MOS classifications 
during his two tours of duty in Vietnam, 
has been obtained and associated with the 
claims file.  If the personnel record in 
the claims file is not complete, the RO 
should conduct the appropriate search(es) 
for that record.  The claims file should 
be properly documented as to this 
development.

4.  The RO should also request that the 
veteran, perhaps with the help of his 
attorney, prepare a legible, clear, 
succinct and detailed stressor statement, 
including the specific names, places, 
dates (to include month and year), units, 
military specialties (MOS) and duties 
during his two tours of duty in Vietnam, 
of all the stressful events which the 
veteran contends caused PTSD.  The 
veteran should also specifically note 
during which tour of duty the contended 
incidents occurred.

5.  After completion of the above, and 
even if no further information has been 
received, the RO should make a 
determination of whether the veteran 
engaged in combat with the enemy in 
Vietnam, in compliance with 38 U.S.C.A. 
§ 1154(b); Collette, supra, and 
VAOPGCPREC 12-99.  If it is determined 
that the veteran did not engage in combat 
with the enemy in Vietnam, the RO should 
determine whether the veteran's claimed 
stressors are sufficient to submit to the 
USASCRUR for verification.  After 
completion of that development, the RO 
should prepare a detailed summary of the 
veteran's stressors, if adequate, 
associate one copy of that report with 
the claims file, and send another copy, 
together with the veteran's DD 214, his 
complete personnel file, and any other 
pertinent documentation necessary for 
verification, including a copy of this 
REMAND, to the USASCRUR for verification.  
The USASCRUR response should be 
associated with the claims file.

6.  After completion of the above, in 
connection with the claim for service 
connection for PTSD, if it has been 
determined that the veteran either 
engaged in combat with the enemy in 
Vietnam or that any of his claimed 
stressors have been verified, proceed to 
paragraph 7.  If it has been determined 
that the veteran did not engage in combat 
with the enemy, and his claimed stressors 
cannot be verified, proceed to paragraph 
10.

As to the non-PTSD service connection 
issues, if it is determined that the 
veteran engaged in combat with the enemy 
in Vietnam, or that service medical or 
other evidence, and the VCAA, warrant a 
VA examination with an etiology opinion, 
proceed to paragraph 8.  If it is  
determined that the veteran did not 
engage in combat with the enemy in 
Vietnam, or that service medical or other 
evidence, and the VCAA, do not warrant a 
VA examination with an etiology opinion, 
proceed to paragraph 10.

7.  After completion of the above, and 
only if it has been determined that the 
veteran either engaged in combat with the 
enemy or that any of his claimed 
stressors have been verified, the RO 
should arrange for the veteran to be 
afforded a VA psychiatric examination for 
the purpose of determining whether the 
diagnostic criteria for PTSD are met and, 
if so, whether it is at least as likely 
as not that such is causally linked 
either to the veteran's combat, if such 
is confirmed, or to any stressor(s) that 
has been verified.  The claims file and a 
copy of this REMAND must be provided to 
the psychiatrist for review prior to the 
examination.  All indicated studies, 
including PTSD sub scales, are to be 
performed.

The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

8.  Also after completion of the above, 
and only if it has been determined that 
the veteran either engaged in combat with 
the enemy or that the service medical 
records show treatment for left shoulder, 
left arm, head, neck, or groin injuries 
or diseases, or other evidence 
corroborates such injuries or diseases 
during the veteran's two tours of duty in 
Vietnam, the RO should afford the veteran 
all indicated VA examinations for the 
purpose of determining the existence and 
severity of impairment of any left 
shoulder and arm, head and neck, or groin 
disability.  After a thorough review of 
the veteran's service and post-service 
medical records, the examiner is 
requested, as to each such disability 
found, to provide an opinion as to 
whether it is at least as likely as not 
that any left shoulder, left arm, head, 
neck, or groin disability is related to 
injuries or diseases noted in the 
veteran's service medical records, or 
shown by other evidence to have occurred 
during either of the veteran's tours of 
duty in Vietnam.  The claims file and a 
copy of this REMAND must be provided to 
the examiner(s) for review prior to the 
examination.

If, in the opinion of the examiner, any 
left shoulder, left arm, head, neck, or 
groin disability found is related to 
injuries or diseases noted in the 
veteran's service medical records, or 
shown by other evidence to have occurred 
during either of the veteran's tours of 
duty in Vietnam, the examiner(s) is 
requested to provide findings suitable to 
properly rate such disability under the 
Schedule For Rating Disabilities found in 
Part 4 of 38 C.F.R.

9.  After completion of the above, the RO 
should review the examination report(s) 
to determine if it is sufficient to 
properly adjudicate the veteran's claims 
for service connection.  If not, the 
report(s) should be returned as 
inadequate for adjudication or rating 
purposes.  See 38 C.F.R. § 4.2; Bruce v. 
West, 11 Vet. App. 405, 410 (1998); 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

10.  The RO should then adjudicate the 
service connection issues on the basis on 
all the evidence of record, including 
that recently received, and all 
applicable statutes, regulations, and 
caselaw, including, in the case of 
service connection for PTSD, both the 
former and revised 38 C.F.R. § 3.304(f).  
If any determination remains unfavorable 
to the veteran, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to accord due process of law and to fulfill the duty to 
assist.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


